Exhibit 10.40

[g2017032818353788152057.jpg]

 

June 21, 2016

 

Mr. William Miller

7770 Village Dr

Beaumont, Texas  77713

 

Dear William:

It has been a pleasure working with you over the past two years and the Board of
Directors and I both recognize and appreciate your efforts to date.   In this
regard and based on our discussions, we agree to modify the terms of your
employment as Chief Operating Officer.

 

The company would like to grant you a special one-time RSU grant of 22,500 RSU.
These RSU are subject to the company’s standard vesting schedule.  

In addition to the special one-time RSU grant, the following are revisions to
the terms of your offer letter dated August 4, 2014 (attached) and are effective
as of the date of your acceptance of this letter:

Paragraph 7 c. of your offer letter of August 4, 2014 is deleted and the
following is substituted therefor:

 

c.

Annual Variable Equity Bonus: In addition to the cash bonus, beginning January
1st, 2016, you are also eligible for an annual equity bonus of $105,000 of
Restricted Stock Units (RSU).  The equity bonus is 100% variable based on the
same mutually agreed upon objectives as the annual variable cash bonus described
above.  This variable cash bonus is uncapped.  The RSU bonus is subject to a
four year vesting schedule. The RSU bonus is subject to approval by the
Compensation Committee of the AETI Board of Directors.  The RSU bonus price is
set at grant time according to the Company’s equity plan.

Paragraph 7 f. of your offer letter of August 4, 2014 is deleted and the
following is substituted therefor:
f.Special Severance and Retention Bonus:

 

i.

In the event you are terminated for other than cause or disability, or in the
event there is a change of control/acquisition resulting in your termination or
a substantial reduction of or material change in your responsibilities, M&I
agrees to provide you a severance package equal to up to twelve (12) months of
your then current base salary plus $80,000.00 of Annual Variable Cash Bonus and
will reimburse your COBRA medical insurance costs, if elected, for you and your
dependents for up to twelve (12) months.  Such severance and reimbursement will
be paid on a monthly basis and ceases upon your

1

 

--------------------------------------------------------------------------------

 

commencement of other employment.


 

ii.

Retention Bonus:  As an incentive to retain your services, you will receive a
cash bonus of $100,000.00 payable in March, 2017 based on your continued
employment thru February 15, 2017.  This bonus will not be paid if you are
provided a severance package as noted above.

Bill, I appreciate having you as a key member of the team and I look forward to
our continuing to work together.  

 

If you accept these amended terms, please sign and date two copies of this
letter and return one signed copy to me.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

 

 

 

Date: June 21, 2016

 

 

 

By: 

 

/s/ Charles M. Dauber

 

 

 

 

 

 

Charles M. Dauber

 

 

 

 

 

 

President and CEO

 

 

I agree to employment by AETI based on the foregoing amended terms.

 

 

 

 

 

 

 

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

 

 

 

Date: June 21, 2016

 

 

 

By: 

 

/s/ William C. Miller

 

 

 

 

 

 

William C. Miller

 

 

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

[g2017032818353809652058.jpg]

January 16, 2017

 

William Miller

7770 Village Dr.

Beaumont, Texas 77713

 

Dear William,

This letter is in follow up to our letter agreement dated June 21, 2016 wherein
certain changes were made to your employment as provided in our letter agreement
dated August 4, 2014.  The purpose of this letter is to clarify certain items in
the prior letter agreements as set forth herein.  

Specifically, this letter clarifies that the special severance provided under
Paragraph 7 c of our letter agreement dated August 4, 2014 as modified by our
June 21, 2016 letter agreement, only applies in the event of involuntary
termination of employment by M&I Electric/American Electric Technologies,
Inc.  This letter further clarifies that in the event of such involuntary
termination,  the severance and reimbursement pay provided thereunder shall be
paid in no more than twelve (12) monthly installments beginning the first day of
the first full month after involuntary termination.  In no event will you be
able to, directly or indirectly, designate the calendar year of any payment you
are entitled pursuant to Paragraph 7 c. Finally, this letter clarifies that all
letter agreements M&I Electric/American Electric Technologies, Inc. has entered
into with you are intended to comply with the requirements of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), to the extent
applicable, and shall be interpreted to avoid any penalty sanctions under
section 409A of the Code.  Accordingly, all provisions therein, or incorporated
by reference, shall be construed and interpreted to comply with section 409A of
the Code and, if necessary, any such provision shall be deemed amended to comply
with section 409A of the Code and regulations thereunder.

Please sign and date two sets of this letter in the place indicated below and
return one to the undersigned.

Sincerely,

 

 

 

 

 

 

 

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

 

 

 

Date: February 3, 2017

 

 

 

By: 

 

/s/ Charles M. Dauber

 

 

 

 

 

 

Charles M. Dauber

 

 

 

 

 

 

President and CEO

 

3

 

--------------------------------------------------------------------------------

I agree to the clarifications to the terms of my employment with M&I
Electric/American Electric Technologies, Inc. as provided in the forgoing
letter.

 

 

 

 

 

 

 

 

 

AMERICAN ELECTRIC TECHNOLOGIES, INC.

 

 

 

 

Date: February 3, 2017

 

 

 

By: 

 

/s/ William C. Miller

 

 

 

 

 

 

William C. Miller

 

 

 

 

 

 

Chief Operating Officer

 

4

 